Ralph C. Spooner, OSB No. 732880
E-mail: rspooner@smapc.com
SPOONER & MUCH, P.C.
530 Center Street N.E., Suite 712
Salem, OR 97301
Phone: 503-378-7777
Fax: 503-588-5899

Of Attorney for Defendant State Farm
Mutual Automobile Insurance Company

                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION



TRAVIS BATTEN,                                       Case No. 3:19-cv-01200-MC

                Plaintiff,                           Consolidated with:
                                                     Case No. 1:18-cv-00676-MC
                        vs.
                                                     DECLARATION OF RALPH C.
STATE FARM MUTUAL AUTOMOBILE                         SPOONER IN SUPPORT OF STATE
INSURANCE COMPANY,                                   FARM’S REPLY IN SUPPORT OF
                                                     STATE FARM’S MOTION FOR
                Defendant.                           PARTIAL SUMMARY JUDGMENT


                I, Ralph C. Spooner, do hereby state as follows:

                1.      I make this Declaration based on personal knowledge, and I am competent

to testify to the matters herein.

                2.      I am one of the attorneys for defendant State Farm Mutual Automobile

Insurance Company (“State Farm”) in the above-captioned case.

                3.      I make this Declaration in support of State Farm’s Reply in support of

State Farm’s Motion for Partial Summary Judgment.




Page 1 – DECLARATION OF RALPH C. SPOONER IN SUPPORT OF STATE FARM’S REPLY IN SUPPORT
         OF STATE FARM’S MOTION FOR PARTIAL SUMMARY JUDGMENT
              4.     Attached as Exhibit 1 to this Declaration is a true and correct copy of Hon.

Audrey J. Broyles’ letter opinion dated November 21, 2019, granting State Farm’s Motion for

Summary Judgment in Crystal Chadwell v. State Farm Mut. Auto. Ins. Co., Marion County

Circuit Court Case No. 19CV01140.

              5.     Attached as Exhibit 2 to this Declaration is a true and correct copy of the

General Judgment for Declaratory Relief and Money Award signed by Hon. Audrey J. Broyles

on December 13, 2019, in Crystal Chadwell v. State Farm Mut. Auto. Ins. Co., Marion County

Circuit Court Case No. 19CV01140, with plaintiff Crystal Chadwell’s personal information

redacted.

              I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE

BEST OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE

FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.

              DATED this 21st day of February, 2020.


                                            s/ Ralph C. Spooner
                                            RALPH C. SPOONER, OSB# 732880
                                            Of Attorney for Defendant State Farm Mutual
                                            Automobile Insurance Company
                                            E-mail: rspooner@smapc.com
                                            Fax: (503) 588-5899




Page 2 – DECLARATION OF RALPH C. SPOONER IN SUPPORT OF STATE FARM’S REPLY IN SUPPORT
         OF STATE FARM’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                               CERTIFICATE OF SERVICE

             I hereby certify that I served a copy of the foregoing DECLARATION OF

RALPH C. SPOONER IN SUPPORT OF STATE FARM’S REPLY IN SUPPORT OF

STATE FARM’S MOTION FOR PARTIAL SUMMARY JUDGMENT to the following:

Michael Brian, OSB No. 710309                   Travis Eiva, OSB No. 052440
Brian Law Firm LLC                              Zemper Eiva Law, LLC
1611 E Barnett Rd                               101 E Broadway, Suite 303
Medford, OR 97504                               Eugene, OR 97401
Fax: 541-770-5560                               Fax: 458-205-8658
E-mail address: michael@brianlawfirm.com        E-mail address: travis@zempereiva.com
  Attorney for Plaintiff                          Co-Counsel for Plaintiff

Donald J. Verfuth, OSB No. 066480
Stephanie M. Ries, OSB No 111734
Gordon Rees Scully Mansukhani, LLP
701 5th Avenue, Suite 2100
Seattle, WA 98104
Fax” 206-689-2822
Email addresses: dverfuth@grsm.com,
sries@grsm.com
   Attorneys for Defendant Illinois National
Insurance Company

      by emailing a copy to said attorney at the above email address with consent of counsel;
      by mailing a copy in a sealed, first-class, postage prepaid envelope, addressed to said
      attorneys at the above address and deposited in the U.S. Mail;
      by serving correct copies thereof, certified by me as such, to attorneys via the United
      States District Court for the District of Oregon’s CM/ECF filing system.


             DATED this 21st day of February, 2020.


                                           s/ Ralph C. Spooner
                                           RALPH C. SPOONER, OSB# 73288
                                           Spooner & Much, P.C.
                                           Attorneys for Defendant State Farm
                                           E-mail: rspooner@smapc.com
                                           Fax: (503) 588-5899




Page 3 – DECLARATION OF RALPH C. SPOONER IN SUPPORT OF STATE FARM’S REPLY IN SUPPORT
         OF STATE FARM’S MOTION FOR PARTIAL SUMMARY JUDGMENT
